t c memo united_states tax_court estate of hilde e erickson deceased donor karen e lange personal representative petitioner v commissioner of internal revenue respondent estate of hilde e erickson deceased karen e lange personal representative petitioner v commissioner of internal revenue respondent docket nos filed date phillip h martin nathan honson and john rock for petitioner blaine holiday for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in the federal gift_tax and a dollar_figure deficiency in the federal estate_tax of the estate of hilde e erickson the estate after concessions we are asked to decide whether property hilde e erickson decedent or mrs erickson transferred to a family limited_partnership shortly before her death is included in her gross_estate under sec_2036 we hold that it is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference karen e lange karen decedent’s eldest daughter and the personal representative of the estate resided in longboat key florida when the estate filed the petition mrs erickson resided in minnesota when she died and her estate was admitted to probate in the steele county district_court in minnesota the erickson family mrs erickson and her husband arthur e erickson mr erickson met at marquette university where mr erickson was studying dentistry and mrs erickson was studying dental hygiene mr and mrs erickson worked together before they married and after they married moved to reedsburg wisconsin where mr 1these cases have been consolidated for purposes of briefing trial and opinion 2all section and code references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated erickson began his dental practice mrs erickson stayed home to raise the couple’s two daughters once their daughters were grown mrs erickson returned to work at mr erickson’s dental practice until they both retired in mr and mrs erickson volunteered in several countries including madagascar india guatemala honduras and haiti after they retired mr erickson passed away in date mr erickson’s will and the credit trust mr erickson’s will left most of his assets to mrs erickson mr erickson’s will also set up a credit trust for mrs erickson’s benefit the credit trust was intended to provide for mrs erickson’s care in the event she depleted her own assets any remaining funds in the credit trust after mrs erickson’s death would pass to the ericksons’ daughters free of estate_tax mrs erickson and karen were the initial trustees of the credit trust and the ericksons’ younger daughter sigrid knuti sigrid became a successor trustee several years later the ericksons’ daughters karen worked as a benefits and insurance manager for the owatonna canning co a company her husband’s family owned and operated karen’s husband chad lange chad was in the third generation of lange family members to run the canning company which was sold to chiquita in after the sale to chiquita chiquita hired karen to work on international business development which she did until she retired in chad and karen have two children a daughter and a son sigrid did nonprofit work and then moved to moscow in with her husband david knuti david an analyst in the foreign commercial service david retired in david and sigrid have three daughters mrs erickson’s powers of attorney mrs erickson initially granted karen a durable_power_of_attorney in mrs erickson revoked the power_of_attorney and executed a new power_of_attorney in the power_of_attorney remained in effect as of mrs erickson’s death the power_of_attorney granted sigrid a successor power_of_attorney and also authorized karen to make gifts to herself management of mrs erickson’s affairs and investments karen began handling her mother’s finances in or and signed documents on behalf of her mother when mrs erickson became unable to sign for herself in or karen began dealing with the credit trust on her mother’s behalf and managing the credit trust’s investments as well as her mother’s own investments in securities and real_estate karen also helped move her mother’s personal investments in stocks and bonds into brokerage accounts from mrs erickson’s safe deposit box around the same time karen began managing david and sigrid’s condominium investment when david and sigrid moved to moscow the credit trust had over dollar_figure million in assets consisting of marketable_securities as well as a florida investment condominium karen managed the condominium investment when she took over the financial management of the credit trust this management duty included tasks such as deciding on renovations depositing rental checks and addressing taxes and association fee matters mrs erickson’s medical history karen first noticed mrs erickson’s confusion on a few occasions in the late 1990s and became concerned nurses and doctors also noted a gradual decline in mrs erickson’s cognitive powers at about the same time particularly as it affected mrs erickson’s short-term memory mrs erickson’s doctor confirmed a diagnosis of alzheimer’s disease on date when mrs erickson wa sec_86 years old mrs erickson’s alzheimer’s disease continued to progress by date mrs erickson no longer drove or cooked mrs erickson’s health continued to decline and the family decided it was best to help mrs erickson move into a supervised living facility mrs erickson was experiencing significant difficulties recalling family members and she was disoriented as to the time place and date mrs erickson moved into one facility in date and moved to a different facility in date the second facility was able to provide more medical_care and a more structured environment for mrs erickson mrs erickson also experienced other serious physical problems in and she fell and fractured her right hip on date she fell several additional times over the next few months and required surgery to replace her left hip after a fall in date mrs erickson’s family expected her to live another year or two after the hip surgery mrs erickson also fractured her collarbone in date mrs erickson had significant medical_expenses totaling dollar_figure in and dollar_figure in after mrs erickson was diagnosed with alzheimer’s disease merrill lynch financial foundation prepared a report at the family’s request regarding mrs erickson’s financial situation and planning alternatives and recommendations the report indicated that mrs erickson desired to maintain a dollar_figure annual budget and minimize estate shrinkage the report estimated that the estate would owe over dollar_figure in federal_estate_taxes and advised that tax and estate professionals be consulted formation of the arthur and hilde erickson family lllp the partnership karen originally considered the possibility of forming a family limited_partnership in a meeting with counsel in march or date where chad and karen’s own financial affairs were being discussed karen waited to discuss the family limited_partnership idea in detail with sigrid because of the expense of calling russia to speak with her sister instead karen suggested the idea to her sister briefly in an e-mail when sigrid visited her family in minnesota for mrs erickson’s hip replacement surgery in sigrid and karen met with counsel together to talk about a family limited_partnership karen also discussed the concept with mrs erickson but not the financial aspects of the transaction in any detail the parties signed the limited_partnership agreement creating the partnership in date karen acted on behalf of her mother and herself and as co-trustee of the credit trust in forming the partnership the same law firm represented all of the parties to the limited_partnership agreement although sigrid informally mentioned the idea to an attorney friend of hers sigrid admitted that she did not understand the particulars of the transaction she was aware however that a family limited_partnership would have estate_tax advantages due to valuation discounts that apply to the partnership interests the limited_partnership agreement provided that karen and sigrid were both general partners and limited partners mrs erickson acting through karen as her attorney-in-fact chad and the trustees of the credit trust karen and sigrid were limited partners karen signed the limited_partnership agreement in multiple capacities she signed in her personal capacity as well as co-trustee of the credit trust and as attorney-in-fact for mrs erickson the limited_partnership agreement provided that mrs erickson would contribute securities plus a florida condominium she owned in exchange for an 25-percent interest in the partnership the parties stipulated that the fair_market_value of these assets mrs erickson contributed was approximately dollar_figure million the limited_partnership agreement also provided that karen would contribute two partial_interests in a colorado investment condominium she and chad owned in exchange for a general_partnership interest and a limited_partnership_interest representing percent of the partnership in the aggregate sigrid would contribute two partial_interests in a colorado investment condominium she owned in exchange for a general_partnership interest and a limited_partnership_interest representing percent of the partnership in the aggregate chad would contribute a partial interest in the colorado condominium he and karen owned in exchange for a 4-percent limited_partnership_interest the total of chad and karen’s contributions equaled a 100-percent interest in the colorado condominium they jointly owned finally the limited_partnership agreement also provided that the credit trust would contribute a florida condominium in exchange for an 2-percent limited_partnership_interest the credit trust did not contribute any of the dollar_figure million in marketable_securities it owned to the partnership both karen and sigrid were aware that there were no estate_tax concerns regarding the assets in the credit trust unlike the estate_tax concerns they had regarding mrs erickson’s personal assets instead karen and sigrid would receive the credit trust assets free of estate_tax after mrs erickson’s death they thus opted to leave the credit trust securities outside the partnership transfer of assets to the partnership although the limited_partnership agreement contemplated that the partners’ assets would be contributed to the partnership concurrently with the signing of the limited_partnership agreement no transfers to the partnership occurred upon execution of the agreement karen took care of some administrative matters first such as obtaining a certificate of limited_partnership from the state of colorado and applying for an employer_identification_number the certificate of limited_partnership listed a snowmass village colorado address for service of process an address that had no mail delivery no transfer of assets to the partnership began for about months karen instructed merrill lynch to transfer all of mrs erickson’s assets it held totaling over dollar_figure million in securities to the partnership’s account in date karen also instructed wells fargo to transfer over dollar_figure of mrs erickson’s assets it held to the partnership’s account no other transfers occurred before karen went to visit sigrid in moscow in date other than the execution of quitclaim deeds relating to the colorado investment condominiums mrs erickson’s failing health and the remaining partnership transfers when karen returned from her moscow trip she visited her mother and noticed that mrs erickson was not feeling well karen took mrs erickson to the hospital on date mrs erickson was suffering from a decreased level of consciousness and pneumonia the pneumonia did not appear to be improving and the family decided to opt for medical_care to simply keep mrs erickson comfortable in accordance with her wishes the following day date while mrs erickson’s health was failing karen scrambled to make transfers karen acting on behalf of mrs erickson executed a deed transferring mrs erickson’s florida condominium unit to the partnership karen acting as co-trustee of the credit trust also signed a trustee’s deed transferring the florida condominium unit the credit trust owned to the partnership the same day karen on behalf of mrs erickson then finalized gifts to mrs erickson’s grandchildren by giving limited_partnership interests in the partnership to three trusts for the grandchildren’s benefit the grandchildren’s gifts these gifts reduced mrs erickson’ sec_86 25-percent interest in the partnership to only a 18-percent interest karen called sigrid in moscow on september to tell her that their mother’s health was failing sigrid arrived in minnesota from russia on date mrs erickson died the following morning shortly before she died karen acting as attorney-in-fact transferred over dollar_figure million of mrs erickson’s assets to the partnership and then substantially reduced mrs erickson’s partnership_interest by making the grandchildren’s gifts most of the retained personal assets including the substantially reduced retained partnership_interest were illiquid operation of the partnership and partnership transactions the family continued to operate the partnership after mrs erickson’s death the condominiums in florida and colorado were managed by the same onsite management companies both before and after they were contributed to the partnership the management companies were responsible for the day-to-day work such as booking reservations checking in guests cleaning the units and responding to emergencies the marketable_securities the partnership held continued to be managed by investment advisers at wells fargo and merrill lynch after they were contributed to the partnership the partnership has explored investment opportunities in real_estate and has bought and sold some securities over time the partnership has become less invested in bonds and more heavily invested in real_estate the partnership has made three loans two of which were to its partners the partnership lent dollar_figure to sigrid to enable her to purchase a florida condominium in her individual capacity the partnership did not take a security_interest in the condominium but accepted sigrid’s partnership_interest as collateral when sigrid learned that she could receive a more favorable interest rate from a different lender she brought this to the partnership’s attention and the partnership agreed to reduce the interest rate on sigrid’s loan sigrid acting as general_partner of the partnership approved both the original loan to herself and the subsequent rate reduction the partnership also lent chad dollar_figure sigrid and chad each repaid the loans timely administration of the estate and payment of estate_tax liabilities karen was appointed the personal representative of the estate pursuant to mrs erickson’s will the estate was unable to meet its liabilities for estate_and_gift_taxes to obtain the funds necessary to meet the estate’s obligations karen engaged in two transactions first she sold mrs erickson’s home to the partnership for dollar_figure second the partnership gave mrs erickson’s estate cash totaling dollar_figure the parties characterized the dollar_figure disbursement as a redemption of some of mrs erickson’s partnership interests respondent’s examination and tax_court proceedings respondent examined the estate’s gift_tax and estate_tax returns and issued deficiency notices the estate timely filed petitions and the cases were consolidated the parties have stipulated the fair market values of the assets mrs erickson contributed to the partnership and have stipulated the fair market values of the partnership_interest mrs erickson retained after making the grandchildren’s gifts of partnership interests opinion we are asked to decide whether the assets mrs erickson transferred to the partnership shortly before she died are included in her gross_estate under sec_2036 respondent 3respondent argues in the alternative that the gross_estate includes the property transferred to the partnership pursuant to sec_2038 we find for respondent under sec_2036 and therefore need not address respondent’s argument under sec_2038 respondent also makes two additional arguments in his opening brief neither of which the estate addressed on brief first respondent argues that the gross_estate includes the partnership interests that karen acting on behalf of mrs erickson continued argues that mrs erickson retained the possession or enjoyment of or the right to the income from the transferred assets respondent argues further that the assets were not transferred in a bona_fide sale for adequate_and_full_consideration the estate counters that mrs erickson retained no rights to the assets once she transferred them to the partnership and alternatively that the assets were transferred in a bona_fide sale for adequate_and_full_consideration we shall consider the parties’ arguments after first addressing the burden_of_proof i burden_of_proof the estate orally moved at trial to shift the burden_of_proof under sec_7491 we took the oral motion under advisement and now conclude after carefully reviewing the record that we must deny the estate’s motion to shift the burden_of_proof continued transferred to the trusts for mrs erickson’s grandchildren the grandchildren’s gifts under sec_2035 to the extent that the grandchildren’s gifts severed the interests mrs erickson retained in her property under sec_2036 second respondent argues that the gross_estate includes the gift_tax on the grandchildren’s gifts pursuant to sec_2035 the estate did not address either of these issues at trial or on brief and we shall treat the estate as having conceded them see 91_tc_524 finally the parties do not dispute that the generation-skipping_transfer_tax under sec_2601 applies and the amount of this tax will be calculated pursuant to our decision the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner however with respect to a factual issue relevant to a taxpayer’s liability for tax under certain circumstances the burden shifts to the commissioner if the taxpayer introduces credible_evidence with respect to the issue and meets the other requirements of sec_7491 sec_7491 and b credible_evidence is defined as the quality of evidence which after critical analysis we would find sufficient upon which to base our decision 116_tc_438 h conf rept pincite 1998_ 3_cb_747 evidence will not meet this standard if we are unconvinced it is worthy of belief h conf rept supra pincite c b pincite moreover we are not compelled to believe evidence that seems improbable or to accept as true uncorroborated although uncontradicted evidence by interested witnesses 394_f3d_1030 8th cir quoting 222_f2d_878 sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 8th cir affg in part and vacating in part a memorandum opinion of this court affg tcmemo_2003_212 we have carefully reviewed the testimony and exhibits the estate offered the two witnesses the estate called were mrs erickson’s daughters both were partners in the partnership and one was on all sides of the formation transaction karen signed the limited_partnership agreement several times in her multiple capacities while we acknowledge much of the daughters’ testimony was uncontradicted we find their testimony particularly regarding the rationale for the partnership and the timelines of the transfers to be self-serving and more importantly not credible neither are we required to nor do we accept self-serving testimony we find to be not credible we find the daughters’ testimony represents an after-the-fact rationalization rather than a candid recollection of the facts and circumstances surrounding the transactions at issue we therefore find that the evidence the estate introduced is not credible accordingly we conclude that the estate has not met the requirements of sec_7491 because the estate has not introduced credible_evidence we therefore shall deny the estate’s oral motion to shift the burden_of_proof under sec_7491 ii inclusion of transferred assets with retained interests in gross_estate under sec_2036 we now focus on whether the transferred assets are includable in the gross_estate and begin by outlining a few general principles the code generally imposes tax on the transfer of the taxable_estate of any decedent who is a united_states citizen or resident sec_2001 the determination of the taxable_estate begins with the value of the gross_estate which includes the fair_market_value of all property to the extent provided in sec_2031 through sec_2031 sec_2051 if a decedent makes an inter_vivos transfer of property other than a bona_fide sale for adequate_and_full_consideration and retains certain specific rights or interests in the property that are not relinquished until death the full value of the transferred property will generally be included in the decedent’s gross_estate sec_2036 the purpose of sec_2036 is to include in the gross_estate those transfers made during a decedent’s life that are essentially testamentary in nature 395_us_316 there are three requirements for the property to be included in a decedent’s gross_estate under sec_2036 first the decedent must have made an inter_vivos transfer of property second the decedent must have retained an interest or a right specified in sec_2036 or or b in the transferred property that he or she did not relinquish until death finally the transfer must not have been a bona_fide sale for adequate_and_full_consideration 124_tc_95 the parties agree that mrs erickson made an inter_vivos transfer of assets to the partnership we therefore consider whether mrs erickson retained rights or interests in the property she transferred if she did we then must consider whether mrs erickson’s transfer meets the exception for bona_fide sales for adequate_and_full_consideration a whether mrs erickson retained possession or enjoyment of the transferred property property is included in a decedent’s gross_estate if the decedent retained by express or implied agreement possession enjoyment or the right to income sec_2036 the term enjoyment in sec_2036 is synonymous with substantial present economic benefit not speculative and contingent benefit 408_f3d_26 1st cir affg tcmemo_2004_39 265_f2d_667 3d cir affg 29_tc_1179 114_tc_144 part of the possession and enjoyment of one’s assets is the assurance that these assets will be available to pay debts and expenses after death 417_f3d_468 5th cir affg tcmemo_2003_145 a decedent retains possession or enjoyment of transferred property under sec_2036 where there is an express or implied understanding to that effect among the parties even if the retained_interest is not legally enforceable 3_f3d_591 2d cir affg 98_tc_594 437_f2d_1148 4th cir estate of reichardt v commissioner supra pincite see also sec_20_2036-1 estate_tax regs the accounting treatment of the transactions is also not controlling estate of strangi v commissioner tcmemo_2003_145 whether the parties had an understanding amongst themselves is determined from the facts and circumstances surrounding the transfer and the subsequent use of the property estate of abraham v commissioner supra pincite estate of reichardt v commissioner supra pincite no one fact is determinative we must carefully scrutinize the facts and circumstances here because intrafamily transactions are involved see estate of maxwell v commissioner t c pincite we examine whether the terms and conditions of the transfer of assets to the family limited_partnership are the same as if unrelated parties had engaged in the same transaction see estate of rosen v commissioner tcmemo_2006_115 citing estate of bongard v commissioner supra pincite some factors we have previously considered important in assessing whether a decedent impliedly retained the right to possession and enjoyment of the transferred assets include commingling of funds a history of disproportionate distributions testamentary characteristics of the arrangement the extent to which the decedent transferred nearly all of his or her assets the unilateral formation of the partnership the type of assets transferred and the personal situation of the decedent estate of rosen v commissioner supra estate of harper v commissioner tcmemo_2002_121 the likelihood that an implied agreement will permit the individual to keep using contributed assets is the greatest when the individual conveys nearly all of his or her assets estate of reichardt v commissioner supra estate of rosen v commissioner supra respondent argues that the facts and circumstances indicate mrs erickson retained the right to possess or enjoy the assets transferred to the partnership pursuant to an implied understanding or agreement among the parties to the transactions we agree we are troubled by the delay in transferring the assets to the partnership the delay suggests that the parties did not respect the formalities of the partnership specifically the partnership_agreement provided that the partners would contribute assets concurrently with the execution of the partnership_agreement yet no assets were transferred then many transfers occurred only days before mrs erickson died although the partnership had separate_accounts from its partners the record reflects that the partners were in no hurry to alter their relationship to their assets until decedent’s death was imminent the partnership also had to provide the estate with funds to meet its liabilities this fact is telling in two respects first disbursing funds to the estate is tantamount to making funds available to mrs erickson or the estate if needed second although the estate designated the funds disbursed to the estate as a purchase of mrs erickson’s home and a redemption of units rather than a distribution the estate received disbursements at a time that no other partners did these disbursements provide strong support that mrs erickson or the estate could use the assets if needed finally the partnership had little practical effect during mrs erickson’s life particularly because the partnership was not fully funded until days before she died indeed the partnership was mainly an alternate method through which mrs erickson could provide for her heirs karen acting on behalf of mrs erickson transferred substantial amounts of her partnership interests in making the grandchildren’s gift sec_2 days before she died moreover mrs erickson had been in declining health for some time she was diagnosed with alzheimer’s disease in date and died at age after a period of declining health and physical problems although no one factor is determinative these facts and circumstances when taken together show that an implied agreement existed among the parties that mrs erickson retained the right to possess or enjoy the assets she transferred to the partnership the transaction represents decedent’s daughters’ last-minute efforts to reduce their mother’s estate’s tax_liability while retaining for decedent the ability to use the assets if she needed them b bona_fide sale for adequate_and_full_consideration having concluded that mrs erickson implicitly retained the enjoyment of the assets she transferred to the partnership we must now determine whether the bona_fide sale exception of sec_2036 applies under the bona_fide sale exception transfers a decedent makes before death are not included in the decedent’s gross_estate if the transfers are bona_fide sales for adequate_and_full_consideration in money or money’s worth sec_2036 we have recently stated that the bona_fide sale exception applies if the record shows that a family limited_partnership was formed for a legitimate and significant nontax reason and that each transferor received a partnership_interest proportionate to the fair_market_value of the property transferred estate of bongard v commissioner t c pincite we begin by examining whether the estate has proven that the partnership was formed for a legitimate and significant nontax purpose the nontax reason for forming the partnership must have been a significant factor and must be established by objective evidence id the purpose must be the actual motivation not simply a theoretical justification id we have identified several factors indicating that a transaction was not motivated by a legitimate and significant nontax purpose id these factors include the taxpayer’s standing on both sides of the transaction the taxpayer’s financial dependence on distributions from the partnership the partners’ commingling of partnership funds with their own and the taxpayer’s actual failure to transfer money to the partnership id pincite we have found a significant nontax purpose where the justification for the transaction was the decedent’s personal views and concerns regarding the operation of an income-producing activity and not a business exigency see estate of schutt v commissioner tcmemo_2005_126 family limited_partnership had a significant nontax purpose of facilitating the decedent’s buy and hold investment strategy and assuaging the decedent’s worry that his heirs would sell his investments after his death there is no significant nontax purpose however where a family limited_partnership is just a vehicle for changing the form of the investment in the assets a mere asset container estate of rosen v commissioner tcmemo_2006_115 estate of harper v commissioner tcmemo_2002_121 we now examine both the estate’s asserted nontax purposes for forming the partnership and the objective facts while sigrid admitted at trial that the estate_tax advantage of obtaining a decreased fair_market_value of mrs erickson’s assets was certainly a motivating factor the estate asserts several possible nontax reasons for forming the partnership first the estate argues that forming the partnership allowed the family to centralize the management of the family assets and give the management responsibilities to karen we note however that karen already had significant management responsibilities with respect to family assets before the partnership was formed in fact karen had held mrs erickson’s power_of_attorney since it is not clear from the record what advantage the family members believed they would receive through another layer of centralized_management of these assets second the estate argues that the partnership afforded greater creditor protection a creditor who sought funds from 5the estate does not argue and we do not find that the family members decided to form the partnership to manage mrs erickson’s assets after her diagnosis of alzheimer’s disease karen had already managed mrs erickson’s financial affairs for many years before the diagnosis by serving as attorney-in-fact under a durable_power_of_attorney the partnership however would have a significant asset base from which to recover from the partnership over dollar_figure million finally the estate argues that the partnership facilitated mrs erickson’s gift-giving plan facilitating a gift-giving plan is not a significant nontax purpose see estate of rosen v commissioner supra we find none of the estate’s asserted nontax purposes for forming the partnership compelling moreover the facts and circumstances surrounding the transaction also fail to show any nontax purpose for the partnership the partnership was mainly a collection of passive_assets primarily marketable_securities and rental properties that remained in the same state as when they were contributed in addition the same investment advisers and property managers managed the assets both before and after the transfers to the partnership the estate highlights the slight shift in the partnership’s investment allocation from bonds to real_estate as proof that the partners made deliberate businesslike investment decisions we cannot discern however any business goals or any particular reasons for the partnership to invest in certain assets we note also that the partnership made loans to family members and indeed in at least one instance even lowered an interest rate that a partner had previously agreed to pay we find that the partnership was a mere collection of mostly passive_assets intended to assist mrs erickson’s tax planning and benefit the family while karen and sigrid discussed the partnership before it was formed the circumstances suggest that the partnership was essentially formed unilaterally with karen controlling the transaction sigrid admitted at trial that she did not understand the particulars of the transaction nor is there any credible_evidence that mrs erickson understood the transaction karen was on every side of the transaction she acted as attorney-in-fact for her mother she was the personal representative of her mother’s estate she was both a general_partner and a limited_partner in the partnership in her individual capacity and she was a co-trustee of the credit trust which was also a partner in the partnership moreover the same law firm represented all parties to the transaction while retaining counsel to assist in an important transaction is entirely appropriate the fact that no family_member was represented by different counsel also suggests a unilateral approach to the transaction another key fact indicating that no significant nontax purpose existed was the delay in contributing assets to the 6sigrid’s informal mention of the arrangement to an attorney friend is not probative sigrid admitted that their discussion was informal and that she never signed an engagement letter sigrid’s own testimony indicates that sigrid’s friend was not acting as sigrid’s attorney in the formation of the partnership partnership the need to manage mrs erickson’s assets existed early karen had been assisting her mother for years with her financial affairs despite the need to assist mrs erickson the partners did not immediately fund the partnership when they executed the partnership_agreement meanwhile mrs erickson’s health continued to decline it was only after mrs erickson had been admitted to the hospital with pneumonia two days before she died that the partners finally completed their transfers while we acknowledge that a few months’ delay is not a long time in absolute terms the months’ delay here was significant as it came as mrs erickson’s health was declining and ultimately resulted in the family members’ finalizing the transfers to the partnership while mrs erickson was dying in the hospital the haste with which they were able to transfer the assets shortly before mrs erickson died belies the estate’s argument that the parties needed time to transfer their assets and the delay was out of the partners’ control despite mrs erickson being an octogenarian in declining medical health the parties waited until the prospect of her death loomed to finish the transaction and make sure the partnership affairs were in order the estate was financially dependent on the partnership and needed approximately dollar_figure to help pay its liabilities we are unpersuaded by the estate’s arguments that mrs erickson’s death was unforeseen and a decline in the stock market caused her assets to decrease in value the record reflects that insufficient assets were left to allow the estate to pay its debts we acknowledge that the partnership characterized the disbursements of funds to the estate as a purchase of mrs erickson’s home and redemption of some of the estate’s partnership interests the form of the transaction however is not controlling moreover the record does not reflect that the partnership and the estate would have engaged in these transactions absent the estate’s need for funds mrs erickson’s age and health at the time of the transaction strongly indicate that the transfers were made to avoid estate_tax mrs erickson wa sec_88 years old when the parties formed the partnership in and had been suffering from alzheimer’s disease for several years mrs erickson was by then unable to handle her own financial affairs was no longer cooking for herself or driving had difficulties recalling family members and was disoriented regarding the date time or place mrs erickson’s age and declining health weigh against a finding that the parties formed the partnership for any reason other than to help reduce mrs erickson’s estate_tax liability finally while it is undisputed that each partner contributed assets of value to the partnership in exchange for his or her partnership_interest the existence of these legitimate transfers of value does not mandate a conclusion that the bona_fide sale exception is met the transaction must have a legitimate and significant nontax purpose as well as adequate_and_full_consideration see estate of bongard v commissioner t c pincite we conclude considering the totality of the facts and circumstances and bearing in mind that no one factor is necessarily determinative that the estate has failed to show a legitimate and significant nontax purpose for the partnership and therefore mrs erickson’s transfer of assets to the partnership was not a bona_fide sale the estate failed to identify any legitimate nontax purpose and the objective facts indicate that no such legitimate nontax purpose existed because we have found that mrs erickson’s transfer was not a bona_fide sale we need not examine whether adequate_and_full_consideration existed for the transfer the exception to sec_2036 for bona_fide sales for adequate_and_full_consideration does not apply iii conclusion we have found that an implied agreement existed under which mrs erickson retained possession and enjoyment of the assets she transferred we have also found that the property mrs erickson contributed to the partnership was not transferred in a bona_fide sale accordingly sec_2036 applies and the property mrs erickson transferred to the partnership is included in her gross_estate to reflect the foregoing and the concessions of the parties an appropriate order will be issued denying petitioner’s oral motion to shift the burden_of_proof and decisions will be entered under rule
